Title: From Thomas Jefferson to John Stokely, 2 December 1807
From: Jefferson, Thomas
To: Stokely, John


                        
                            Dec. 2. 1807. 
                        
                        Th: Jefferson presents his compliments to mr Stokely and recommends to him to apply at the Secretary of
                            State’s office for a Passport as a citizen of the US. which will be given him under the seal of the US. signed by the
                            Secretary of State. this seems to be the only regular document which can be given to answer his purpose, & will
                            sufficiently guard him against the suspicion of being a British emissary. it’s date too, being posterior to the
                            arraignment of Burr, will be presumptive negative evidence of his not being one of his partisans. he wishes him a safe
                            & agreeable journey.
                    